Smith, J. Appellant owns lands in Eoad Improvement District No. 3 of Woodruff County, and he seeks by this appeal to have his assessments revised and reduced. It appears that a tract of land owned by him was assessed with an excessive acreage; bnt a proper reduction was made in that respect. The relief prayed, however, in regard to the assessment against the northeast quarter, southeast quarter, section'6, township 5 north, range 2 west, was denied. It appears that this land includes the town of Patterson, and is assessed at the rate of $100 per acre. It appears that Patterson is a small village, hut is the junction of the Missouri Pacific and the Chicago, Rock Island & Pacific railroads, and these railroads cross in the forty-acre tract above described. As we understand the record, this entire tract has been subdivided into lots and blocks, but, notwithstanding that fact, thirty-two acres of it is in a field and is cultivated as a part of appellant’s plantation. No complaint is made against the assessment of the eight acres; but it is said that the assessment of the thirty-two-acre field is arbitrary and excessive. It was shown, however, that the assessment was made by zones, and it is admitted that all unimproved lots and blocks lying in the same zone as appellant’s lots bear the same assessment, and no complaint is made of these assessments; the complaint is that the thirty-two acres should be assessed as farming lands, and not as town lots. One of the assessors explained that in making this assessment against appellant’s lots — as in all other cases — they took the value of the lots as they would be, in their opinion, when the road had been completed, and this enhanced value above the value of the lots without the road was the betterment assessed against each lot or block. It thus appears that no mistake was made in adopting an erroneous basis for the assessment, and as the appeal comes from a judgment of the circuit court approving the assessment it must be affirmed unless we can say the testimony is not legally sufficient to sustain it. Rogers v. Ark. & La. Highway Imp. Dist., 139 Ark. 322; Missouri Pac. Ry. Co. v. Monroe County Rd. Imp. Dist., 137 Ark. 568. Appellant himself platted the thirty-two acres into lots and blocks, and it is not made to appear from the testimony that the assessors acted arbitrarily in adopting these subdivisions for the purpose of making the assessment. In other words, it is not shown to be arbitrary to adopt appellant’s own disposition of the land for purposes of assessment, and when considered as lots and blocks, rather than as an unplatted field, the assessment is uniform with the assessment of other lots and blocks lying in the same zone. There was some testimony to the effect that some of appellant’s land were in Cache Biver bottom, and that a road would serve as a levee and do the lands more harm than good. But that was not the opinion of the assessors, and we do not think the testimony shows that the lands would not be benefited by the improvement. The chief insistence, however, is that the thirty-two acres should be assessed as farm lands, and not as town lots, and that that property can never receive a benefit as great as that assessed, because it is farm land. We do not feel called upon to decide, as a matter of law, that farm lands might not in some instances be enhanced in value to the extent of $100 an acre; but to the insistence here made, that such an assessment is arbitrary and unreasonable and bears no just proportion to other farm lands of equal value similarly situated, it may be said that we have here not merely farm lands, but town lots, and the assessment as town lots is proportionate to other unimproved town lots in the same zone. Appellant testified that, with the consent of the town council, he withdrew the plat; but it does appear that, in addition to being adapted to farming purposes, the land has a potential value as town lots; and the assessors testified that in assessing the land they treated it as town lots and that the assessment made was on that basis. As it does not affirmatively ■ appear that this action was arbitrary, we must affirm the judgment of the court below approving the assessment.